Orders of disposition, Family *172Court, Bronx County (Maureen McLeod, J.), entered on or about September 19, 2000, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to the Talbot Perkins Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that following an initial finding that respondent mother had, by reason of drug abuse and lack of housing, neglected the subject children, she then failed to complete a drug treatment program and continued to use drugs, despite the agency’s diligent efforts to refer her for treatment. Furthermore, the mother took no steps to obtain suitable housing. The mother’s failure during the extended period preceding the filing of the instant petition to address effectively the problems that had precipitated her children’s removal constituted a failure to plan for the children, and, as such, warranted a finding of permanent neglect (see Social Services Law § 384-b [7] [c]; Matter of Dade Wynn F., 291 AD2d 218, lv denied 98 NY2d 604; Matter of Pauline Ameesha L., 291 AD2d 299, lv denied 98 NY2d 603). Termination of the mother’s parental rights so as to free the children for adoption by their foster mother, who has attended to their special needs, is supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Tom, J.P., Rosenberger, Friedman and Gonzalez, JJ.